Exhibit 10.1

 

Gosse Bruinsma, M.D.

Chief Operating Officer

Axonyx Inc.

825 Third Avenue, 40th Floor

New York, NY 10022

 

October 11, 2002

 

Dear Dr. Bruinsma:

 

Reference is made to the Research and License Agreement between New York
University (“NYU”) and Axonyx, Inc. (“Corporation”) dated April 1, 1997 (the
“License Agreement”).  This letter (the “Fourth Amendment”) sets forth our
understanding regarding an amendment to the provisions of the License Agreement
concerning Axonyx’s Development Plan pursuant to Section 10 and milestone
payments pursuant to Section 8 of the License Agreement.  Such Amendment will be
effective as of the date hereof.  Terms which are defined in the License
Agreement and the Second and Third Amendments dated March 19, 1999 and February
2000 are used herein as so defined.

 

The parties hereby agree to amend the License Agreement as follows:

 

1.                                       Releases and Waiver of Default.
 CORPORATION acknowledges that it has not carried out the development of
Licensed Products in accordance with the schedule provided in the Development
Plan attached as Appendix III of the License Agreement.  NYU hereby agrees to
release CORPORATION from all claims and/or causes of action with respect to
CORPORATION’s failure to develop Licensed Products in accordance with the
Schedule provided in the Development Plan, as of the date of this letter,
provided that CORPORATION shall fully perform the terms of this Fourth
Amendment.  In addition, CORPORATION releases NYU from any claims and/or causes
of action with respect to the License Agreement to the date of this letter.

 

2.                                       Revised Development Plan. No later than
December 31, 2002, CORPORATION shall provide to NYU a revised written
Development Plan, reasonably acceptable to NYU, which shall include as
milestones: (a) the commencement of clinical trials of a Licensed Product in the
U.S. or Europe by June 30, 2003; (b) the receipt of approval to market such
Products in at least the U.S. and Europe by December 31, 2009; and (c) detailed
milestones for each intermediate year.

 

3.                                       Development Reports.  The next report,
following execution of this agreement, shall be due 90 days after the 6 month
period ending October 1, 2002 i.e. due December 31, 2002) and shall report on
all development activities carried out by

 

--------------------------------------------------------------------------------


 

CORPORATION and its sublicensees since the Effective Date and shall specifically
identify all Licensed Products under development.  CORPORATION shall provide NYU
with written reports in accordance with Section 10(d).  If the anticipated
progress or reported progress differs from that projected in Section 2 of this
amendment 4, CORPORATION shall explain the reasons for such differences and
proposed amendments, acceptance of which by NYU shall not be denied
unreasonably.

 

4.                                       Milestone Payments.  Section 8(a)(1) is
hereby amended such that the payments due upon achievement of milestones in the
U.S. shall also be due upon the achievement of the comparable milestone in any
country.  Specifically, the $25,000 milestone, payable once for each Licensed
Product referred to in Section 8(a)(1), shall be due upon the earlier of (a) the
milestone as currently written,  (b) the approval to commence a clinical trial
anywhere in the world, or (c) the commencement of a clinical trial anywhere in
the world.  The $150,000 milestone shall be due upon the earlier of (a) the
milestone as currently written,  (b) the approval to market a Licensed Product
anywhere in the world, or (c) the commencement of marketing a Licensed Product
anywhere in the world.

 

5.                                       In all other respects, the Research and
License Agreement together with the Capitalization and Second and Third
Amendements shall remain in full force and effect and shall not be modified
hereby.

 

If the foregoing accurately sets forth our understanding, please so signify by
signing below and returning a copy of this letter, whereupon it will take effect
as an amendment to the License Agreement.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Abram M. Goldfinger

 

 

Abram M. Goldfinger

 

 

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

AXONYX, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gosse B. Bruinsma, M.D.

 

 

 

 

 

 

 

 

Date:

October 11, 2002

 

 

 

2

--------------------------------------------------------------------------------